Citation Nr: 1030383	
Decision Date: 08/13/10    Archive Date: 08/24/10

DOCKET NO.  08-30 446	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Nashville, 
Tennessee


THE ISSUES

1.  Whether new and material evidence has been received to reopen 
a claim of service connection for a respiratory condition, to 
include asthma, and sinus and allergic disorders.

2.  Entitlement to a rating higher than 40 percent for 
degenerative changes of the lumbar spine.  

3.  Entitlement to a compensable evaluation for a left hand scar.  

4.  Entitlement to a total disability rating based on individual 
unemployability (TDIU) due to service-connected disabilities. 


ATTORNEY FOR THE BOARD

T. Azizi-Barcelo, Counsel


INTRODUCTION

The Veteran served on active duty from July 1978 to December 
1991. 

This appeal comes before the Board of Veterans' Appeals (Board) 
from rating decisions in August 2006, January 2007, and November 
2008, of a Department of Veterans Affairs (VA) Regional Office 
(RO) that reopened and denied the Veteran's claim of service 
connection for a respiratory condition, denied entitlement to a 
compensable evaluation for a left hand scar, denied entitlement 
to a rating higher than 40 percent for degenerative changes of 
the lumbar spine, and denied entitlement to a total disability 
rating based on individual unemployability due to a service-
connected disability (TDIU). 

The issues of entitlement to service connection for a respiratory 
disorder, and entitlement to TDIU, are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via the 
Appeals Management Center (AMC), in Washington, DC.  VA will 
notify the Veteran if any further action is required on his part.


FINDINGS OF FACT

1.  A June 2002 decision from the RO denied the Veteran's claim 
of service connection for a respiratory condition, to include 
asthma, and sinus and allergic disorders, and the Veteran did not 
appeal that decision.

2.  The evidence received since the June 2002 RO decision is new 
in that it is not cumulative and was not previously considered by 
decision makers.  The evidence is also material because it raises 
a reasonable possibility of substantiating the claim for service 
connection.

3.  Throughout the period of the appeal, degenerative changes of 
the lumbar spine have been manifested by pain and flexion of the 
thoracolumbar spine of 30 degrees without unfavorable ankylosis 
of the entire thoracolumbar spine or mild objective neurological 
abnormalities or incapacitating episodes.

4.  The evidence shows that the Veteran's left hand scar is 
superficial, nontender and stable, without pain on examination or 
functional loss, and does not cover an area of 144 sq. inches.


CONCLUSIONS OF LAW

1.  New and material evidence has been received to reopen the 
claim of service connection for a respiratory condition, to 
include asthma, and sinus and allergic disorders.  38 U.S.C.A. §§ 
5108, 7104 (West 2009); 38 C.F.R. § 3.156 (2009).

2.  The criteria for a rating higher than 40 percent for 
degenerative changes of the lumbar spine have not been met.  38 
U.S.C.A. §§ 1155, 5107(West 2009); 38 C.F.R. §§ 4.7, 4.40, 4.45, 
4.71a, Diagnostic Codes 5242 (2009).

3.  The criteria for a compensable rating for a left hand scar 
have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2009); 38 
C.F.R. § 4.118, Diagnostic Codes 7801 to 7805 (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duty to notify and to assist

Upon receipt of a complete or substantially complete application, 
VA must provide notice to the claimant that:  (1) informs the 
claimant about the information and evidence not of record that is 
necessary to substantiate the claim; (2) informs the claimant 
about the information and evidence that VA will seek to provide; 
and (3) informs the claimant about the information and evidence 
the claimant is expected to provide.  38 U.S.C.A. §§ 5103, 5103A, 
5107; 38 C.F.R. § 3.159; Pelegrini v. Principi, 18 Vet. App. 112 
(2004); 73 Fed. Reg. 23,353 (Apr. 30, 2008).

The RO sent correspondence in January 2006, and May 2006;  a 
rating decision in August 2006; a statement of the case in March 
2008; and supplemental statements of the case in September 2008, 
and January 2010.  Those documents discussed specific evidence, 
particular legal requirements applicable to the claims, evidence 
considered, pertinent laws and regulations, and reasons for the 
decisions.  VA made all efforts to notify and to assist the 
Veteran with evidence obtained, the evidence needed, and the 
responsibilities of the parties in obtaining the evidence.  The 
Board finds that any defect of timing or content of the notice to 
the appellant is harmless because of the thorough and informative 
notices provided throughout the adjudication and because the 
Veteran had a meaningful opportunity to participate effectively 
in the processing of the claims with an adjudication of the 
claims by the RO subsequent to the claimant's receipt of 
compliant notice.  There has been no prejudice to the Veteran, 
and any defect in the timing or content of the notices has not 
affected the fairness of the adjudication.  Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005), rev'd on other grounds, 444 
F.3d 1328 (Fed. Cir. 2006) (specifically declining to address 
harmless error doctrine); Dingess v. Nicholson, 19 Vet. App. 473 
(2006).  

Thus, VA has satisfied its duty to notify the Veteran and had 
satisfied that duty prior to the final adjudication in the 
January 2010 supplemental statement of the case.  A statement of 
the case or supplemental statement of the case can constitute a 
readjudication decision that complies with all applicable due 
process and notification requirements if adequate notice is 
provided prior to that adjudication.  Mayfield v. Nicholson, 499 
F.3d 1317 (Fed. Cir. 2007).  The provision of adequate notice 
prior to a readjudication, including in a statement of the case 
or supplemental statement of the case, cures any timing defect 
associated with inadequate notice or the lack of notice prior to 
the initial adjudication.  Prickett v. Nicholson, 20 Vet. App. 
370 (2006).

In addition, all relevant, identified, and available evidence has 
been obtained, and VA has notified the appellant of any evidence 
that could not be obtained.  The appellant has not referred to 
any additional, unobtained, relevant, available evidence.  VA has 
also obtained medical examinations in relation to the claim 
herein decided.  Thus, the Board finds that VA has satisfied both 
the notice and duty to assist provisions of the law.  
Furthermore, the Board finds that if there is any deficiency in 
the notice to the Veteran or the timing of the notice it is 
harmless error because the appellant had a meaningful opportunity 
to participate effectively in the processing of the claims.  
Overton v. Nicholson, 20 Vet. App. 427 (2006) (Board erred in 
relying on various post-decisional documents for concluding 
adequate notice was provided, but the Veteran was afforded a 
meaningful opportunity to participate effectively in the 
adjudication of her claim, and therefore the error was harmless).  

The Board is also aware of the decision in Kent v. Nicholson, 20 
Vet. App. 1 (2006) regarding notice requirements for claims to 
reopen final decisions.  However, the issue of whether new and 
material evidence has been submitted to reopen the claim for 
service connection for a respiratory disorder is being resolved 
in favor of the claimant.  Therefore, the Board finds that the 
requirements outlined in Kent for a claim of new and material 
evidence are no longer applicable in this case.

New and Material Evidence

A June 2002 RO rating decision denied the Veteran's claim for 
service connection for a respiratory condition.  A finally 
adjudicated claim is an application which has been allowed or 
disallowed by the agency of original jurisdiction, the action 
having become final by the expiration of one year after the date 
of notice of an award or disallowance, or by denial on appellate 
review.  38 U.S.C.A. §§ 7104, 7105; 38 C.F.R. §§ 3.160(d), 
20.302, 20.1103.  The June 2002 rating decision became final 
because it was not appealed.

The June 2002 rating decision denied the Veteran's claim of 
service connection for a respiratory condition.  However, the 
Board must consider the question of whether new and material 
evidence has been received because it goes to the Board's 
jurisdiction to reach the underlying claim and adjudicate the 
claim de novo.  If the Board finds that no such evidence has been 
offered, that is where the analysis must end.  Jackson v. 
Principi, 265 F.3d 1366 (Fed. Cir. 2001).

The claim of service connection for a respiratory condition may 
be reopened if new and material evidence is received.  Manio v. 
Derwinski, 1 Vet. App. 140 (1991).  The application to reopen 
this claim was received in September 2006.  New evidence means 
existing evidence not previously submitted to agency decision 
makers.  Material evidence means existing evidence that, by 
itself or when considered with the previous evidence of record, 
relates to an unestablished fact necessary to substantiate the 
claim.  New and material evidence can be neither cumulative nor 
redundant of the evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 C.F.R. § 
3.156(a) (2009).  In determining whether evidence is new and 
material, the credibility of the new evidence is presumed.  
Justus v. Principi, 3 Vet. App. 510 (1992).

The evidence before VA at the time of the prior final decision in 
June 2002, consisted of the Veteran's service treatment records, 
which contained a January 1979 clinical report that noted that 
the Veteran had a sinus congestion in connection with influenza.  
In August 1979, he was seen for a sinus congestion with 
productive cough and rhinitis.  In September 1989, the Veteran 
reported taking medication for decongestion, along with a history 
of sinus problems.  In March 1990 the Veteran reported a medical 
history of sinus problems.  A November 1991 chest X-ray revealed 
a nodule in the right lower lobe compatible with an old 
granuloma.  A January 1992 report of medical history noted a 
medical history of sinus problems. The RO found that a 
respiratory disorder was not diagnosed in service, and the post-
service medical evidence failed to show a diagnosis for a 
respiratory condition, to include a sinus or allergic disorder.  
Thus there was no evidence of an existing disability, and service 
connection for a respiratory disorder was not warranted.

Newly received evidence includes post-service VA and private 
medical records starting in 2004, which contain a diagnosis of 
asthma and showed treatment with prescription albuterol inhalers, 
a history of allergic rhinitis and rhinorrhea, and treatment for 
nasal congestion, as well as upper respiratory infections in 
October 2007 and January 2008.  

The Board finds that the current medical findings of respiratory 
disorders, to include asthma, are sufficient to reopen the claim.  
Evidence of a diagnosed respiratory disorder was not previously 
considered by agency decision makers, is not cumulative or 
redundant, relate to an unestablished fact necessary to 
substantiate the claim, and together with previously considered 
evidence of record, raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156.  Those reports and 
findings are presumed credible for the purpose of determining 
whether the evidence is material.  Therefore, that evidence is 
both new and material.

Accordingly, the Board finds that new and material evidence has 
been submitted and the claim for service connection for a 
respiratory disorders is reopened.  To that extent only, the 
claim is allowed.  The reopened claim is addressed in the remand 
section at the end of this decision.  

General Rating Principles

Ratings for service-connected disabilities are determined by 
comparing the Veteran's symptoms with criteria listed in VA's 
Schedule for Rating Disabilities, which is based, as far as 
practically can be determined, on average impairment in earning 
capacity.  Separate diagnostic codes identify the various 
disabilities.  38 C.F.R. Part 4.  When rating a service-connected 
disability, the entire history must be borne in mind.  Schafrath 
v. Derwinski, 1 Vet. App. 589 (1991).  Where there is a question 
as to which of two ratings shall be applied, the higher rating 
will be assigned if the disability picture more nearly 
approximates the criteria required for that rating.  Otherwise, 
the lower rating will be assigned.  38 C.F.R. § 4.7 (2009).  The 
Board will consider entitlement to staged ratings to compensate 
for times since filing the claim when the disability may have 
been more severe than at other times during the course of the 
claim on appeal.  Fenderson v. West, 12 Vet. App. 119 (1999); 
Hart v. Mansfield, 21 Vet. App. 505 (2007).

Rating factors for a disability of the musculoskeletal system 
include functional loss due to pain supported by adequate 
pathology and evidenced by visible behavior of the claimant 
undertaking the motion, weakened movement, excess fatigability, 
swelling and pain on movement.  38 C.F.R. §§ 4.40, 4.45; DeLuca 
v. Brown, 8 Vet. App. 202 (1995).  Also with any form of 
arthritis, painful motion is factor to be considered.  38 C.F.R. 
§ 4.59.

VA has a duty to acknowledge and consider all regulations that 
are potentially applicable through the assertions and issues 
raised in the record, and to explain the reasons and bases for 
its conclusions.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Degenerative Changes of the Lumbar Spine

Disabilities of the spine are rated under either the General 
Formula for Diseases and Injuries of the Spine (General Formula) 
or the Formula for Rating Intervertebral Disc Syndrome Based on 
Incapacitating Episodes, whichever method results in the higher 
rating.

The back disability is currently rated 40 percent under 
Diagnostic Code 5242.  A disability under Diagnostic Code 5242 is 
rated under the General Rating Formula for Diseases and Injuries 
of the Spine.  Under the General Rating Formula for Diseases and 
Injuries of the Spine, the criterion for the next higher rating, 
50 percent, is unfavorable ankylosis of the entire thoracolumbar 
spine, the criterion for the next higher rating, 100 percent, is 
unfavorable ankylosis of the entire spine.

Also, under the General Rating Formula for Diseases and Injuries 
of the Spine, any associated objective neurological abnormalities 
(e.g., bladder and bowel impairment) are evaluated separately 
under the appropriate Diagnostic Code.

In this case, the appropriate Diagnostic Code is Diagnostic Code 
8520, pertaining to incomplete paralysis of the sciatic nerve.  
Under Diagnostic Code 8520, the criterion for a 10 percent is 
mild incomplete paralysis.  When the involvement is wholly 
sensory, the rating should be for mild or at most the moderate 
degree.  38 C.F.R. § 4.124(a).

Under the Formula for Rating Intervertebral Disc Syndrome Based 
on Incapacitating Episodes, the criteria for the next higher 
rating, 60 percent, are incapacitating episodes having a total 
duration of a least 6 week during the past 12 months.

For the purpose of the rating criteria, an incapacitating episode 
is a period of acute signs and symptoms due to intervertebral 
disc syndrome that requires bed rest prescribed by a physician 
and treatment by a physician.  38 C.F.R. § 4.71a, Formula for 
Rating Intervertebral Disc Syndrome Based on Incapacitating 
Episodes, Note (1).

By a rating decision in January 1996, the RO granted service 
connection for a lumbar strain and assigned a 10 percent rating.  
A rating decision in June 2002, increased the Veteran's 
disability rating to 40 percent for limitation of motion, lumbar 
spine with degenerative changes.  In November 2005, the Veteran 
submitted the current claim for a higher disability rating.  

Essentially the Veteran claims that his back disability has 
worsened and caused marked interference with employment as a 
letter carrier with the U.S. Post Office, until he was approved 
for disability retirement.  

In support of his claim, the Veteran submitted several work 
records, to include approved work family/medical leave requests, 
from December 2005 to March 2006, 3 days in October 2005, January 
2007, and January 2008.  Work records in 2008, documented a total 
of 128 hours of used leave without pay.  A January 2009 statement 
from the Office of Personnel and Management (OPM) to the Veteran, 
indicated that his application for disability retirement under 
the Federal Employees Retirement System (FERS) was approved.  The 
Veteran was found to be disabled from his position as a mail 
carrier due to back pain.  

A June 2005 VA Certification of Health Care Provider, noted that 
the Veteran had a chronic and permanent back disability that 
would require him to intermittently take time off from work.  The 
Veteran reported incapacitating episodes on a monthly basis.  The 
clinician noted that the Veteran was capable of working with 
lifting restrictions over 20 pounds.  In July 2005, the Veteran 
was seen at the emergency room with complaints of sharp back pain 
and difficulty walking.  He denied tingling and numbness.  
Reportedly the Veteran needed 3 days off work.  In a private 
treatment note in September 2005, the clinician reported an acute 
exacerbation of a chronic problem related to the right shoulder 
and low back, which rendered the Veteran incapacitated during 
medical leave from September 27, to October 10, 2005.  VA 
treatment records documented lumbar traction and physical therapy 
without improvement.  The Veteran was seen again at the emergency 
room in October 2005, for complaints of back pain with occasional 
numbness and tingling of the lower extremity, of one month's 
duration.  He was advised to go home and relax, and return to 
work the next day at which time he should try to limit his 
lifting.  The clinician noted that the Veteran was not 
incapacitated.  

July and October 2005 X-rays of the lumbar spine revealed mild, 
early degenerative changes at the lower lumbar spine, with no 
acute abnormality.  A November 2005 MRI revealed lumbar spine 
intervertebral osteochondrosis, spondylosis, facet joint 
arthropathy, and bulging annuli fibrosis at L 4/5, and L5/S1.  
There was no evidence of herniated nucleus pulposus, spinal 
stenosis, or neuroforaminal stenosis.  

On VA examination in July 2006, the Veteran complained of pain in 
the lumbar spine that radiated to the left lower extremity.  He 
stated that the low back and leg pain interfered with his ability 
to perform his duties at work.  He required the assistance of a 
cane for ambulation.  The Veteran denied flare-ups of pain or 
incapacitating episodes.  On physical examination forward flexion 
of the lumbar spine was to 30 degrees, extension was to 20 
degrees, right and left lateral flexion was to 10 degrees, and 
left and right lateral rotation was to 10 degrees.  There was no 
pain elicited on extremes of motion.  Limitation of motion was 
mostly due to stiffness.  Pain, fatigue, weakness and lack of 
incoordination resulted in no additional functional loss on 
repetitive motion.  On neurologic examination, the lower 
extremities demonstrated intact sensation bilaterally.  Motor 
examination was 5/5.  The Veteran had positive straight leg raise 
and Lasegue sign on the left lower extremity.  Posture was 
normal.  Incapacitating episodes were not noted.  X-rays revealed 
some loss of lordosis of the lumbar spine, and osteophyte of the 
L5 vertebra, otherwise well-maintained disc spaces with no 
fracture or destructive lesions.  The examiner diagnosed 
degenerative disc disease of the lumbar spine.  

In September 2006, a VA clinician indicated that the Veteran was 
in need of a career change due to his back, asthma, right 
shoulder and diabetes disabilities.  It was noted that the 
Veteran enjoyed playing golf and tennis and was limited by his 
shoulder disability.  

In March 2008, the Veteran's private physician related that the 
Veteran had been off work since March 6, 2008, and had been 
treated in the past for acute back pain exacerbations.  A private 
medical report in March 2008, shows that the Veteran was advised 
to avoid lifting.  It was noted that the Veteran was employed as 
a mail carrier.  Work restrictions included lifting trays at work 
and driving.  In April 2008, the clinician noted that the Veteran 
had been advised not to lift heavy weights over 50 pounds.  

The Veteran underwent a VA examination in August 2008.  He 
complained of back pain rated at 5/10 in intensity, with flare-
ups in pain described as 9/10, and lasting 1 to 3 days.  The 
Veteran reported weakness and pain radiating to the left leg.  He 
stated that he wore a back brace and used a cane for ambulation.  
Reportedly the condition interfered with his activities of daily 
living because he was unable to lift heavy objects, walk long 
distances, or sleep well.  He indicated that he could no longer 
work as a mail carrier due to his back.  He claimed to have been 
prescribed bed rest by a physician for 2 to 3 days, on 3 occasion 
in the previous 12 months.   

On examination, the Veteran walked with an antalgic gate.  The 
examiner noted that the Veteran was uncooperative with range of 
motion testing.  He would only forward flex to 10 degrees, extend 
to 5 degrees, and right and left lateral bending and rotations 
were to 10 degrees respectively.  Range of motion was not 
additionally limited by pain on repetitive movements.  The 
examiner noted that motor strength examination was also 
questionable and there was no obvious dermatomal decreased 
sensation in the lower extremities.  The examiner found that the 
Veteran reported significant pain with minimal straight leg raise 
test when he was prone of only 10 to 20 degrees, however, when 
the Veteran was upright he could fully extend the knee and flex 
the hip to 90 degrees without much pain apparent.  X-rays 
revealed disk space narrowing at L5-S1 and some osteophytes at 
L5-S1.  The examiner diagnosed mild lumbar spondylosis as seen on 
X-ray.  The examiner indicated that the Veteran had not given 
full effort during the examination and he was unsure about the 
validity of the motor and range of motion testing.  The examiner 
opined that while the Veteran did have some lumbar spine 
abnormalities, his range of motion and motor examinations were 
inconsistent with objective medical findings.  

In an addendum statement in October 2008, the examiner reiterated 
that during the August 2008 VA examination, the Veteran was very 
uncooperative with the examination, and symptoms reported and 
range of motion shown were much out of proportion with the 
objective medical evidence.  Accordingly, the examiner stated 
that he was unable to comment on the Veteran's functional 
limitations and his ability to work.  

The criterion for a rating higher than 40 percent is unfavorable 
ankylosis of the entire thoracolumbar spine.  On VA examinations 
in July 2006, the examiner found flexion limited at worst to 30 
degrees; there was no pain elicited on extremes of motion; pain, 
fatigue, weakness and lack of incoordination resulted in no 
additional functional loss on repetitive motion.  July and 
October 2005 X-rays of the lumbar spine revealed mild, early 
degenerative changes at the lower lumbar spine, with no acute 
abnormality.  A November 2005 MRI revealed lumbar spine 
intervertebral osteochondrosis, spondylosis, facet joint 
arthropathy, and bulging annuli fibrosis at L 4/5, and L5/S1.  
There was no evidence of herniated nucleus pulposus, spinal 
stenosis, or neuroforaminal stenosis.  X-rays revealed some loss 
of lordosis of the lumbar spine, and osteophyte of the L5 
vertebra, otherwise well-maintained disc spaces with no fracture 
or destructive lesions.  On VA examination in August 2008, X-rays 
revealed disk space narrowing at L5-S1 and some osteophytes at 
L5-S1.  The examiner diagnosed mild lumbar spondylosis as seen on 
X-ray.  There is no medical evidence of unfavorable ankylosis of 
the entire thoracolumbar spine. 

With regards to the August 2008 VA examination findings, the 
report does not provide a limitation of motion measurement 
because the Veteran was uncooperative.  The examiner indicated 
that the Veteran had not given full effort during the examination 
and he was unsure about the validity of the motor and range of 
motion testing.  The examiner opined that while the Veteran did 
have some lumbar spine abnormalities, his range of motion and 
motor examinations were inconsistent with objective medical 
findings.  Moreover in an addendum statement in October 2008, the 
examiner reiterated that during the August 2008 VA examination, 
the Veteran was very uncooperative with the examination, and 
symptoms reported and range of motion shown were much out of 
proportion with the objective medical evidence.  In this regard, 
the Board points out that the duty to assist is not always a one-
way street.  If a Veteran wishes help, he cannot passively wait 
for it in those circumstances where he may or should have 
information that is essential in obtaining the putative evidence.  
Wood v. Derwinski, 1 Vet. App. 190, 193 (1991).  The Veteran's 
refusal to perform tests needed to assess the severity of his 
disability does not help with the adjudication of his claim and 
his assertions will not be construed in his favor.  Furthermore, 
the Veteran has not stated any intent to cooperate with future 
examinations.  

As for associated objective neurologic abnormalities, while the 
Veteran reported low back pain radiating to the left lower 
extremity, on VA examination in July 2006, neurologic evaluation, 
the lower extremities demonstrated intact sensation bilaterally 
and motor examination was 5/5.  Similarly, on examination in 
August 2008 there was no obvious dermatomal decreased sensation 
in the lower extremities.  While the examiner in 2006 noted 
positive straight leg raise and Lasegue sign on the left lower 
extremity, the examiner in August 2008 noted that motor strength 
examination was questionable.  Although the Veteran reported 
significant pain with minimal straight leg raise test when he was 
prone of only 10 to 20 degrees, when the Veteran was upright he 
could fully extend the knee and flex the hip to 90 degrees 
without much pain apparent.  Additionally, the Veteran has not 
identified any bowel or bladder impairment, and although the deep 
tendon reflexes were diminished, the diminished deep tendon 
reflexes do not more nearly approximate the criterion of mild 
incomplete paralysis of sciatic nerve to warrant a separate 
rating under Diagnostic Code 8520 in the absence of evidence of 
impaired functional loss or sensory involvement.

And while the Veteran in August 2008 claimed to have been 
prescribed bed rest by a physician for 2 to 3 days, on 3 
occasions in the previous 12 months, the objective medical 
evidence, to include VA and private treatment records, does not 
show incapacitating episodes having a total duration of a least 6 
weeks during the past 12 months.

For these reasons, the criteria for a rating higher than 40 
percent for degenerative changes of the lower lumbar spine have 
not been met.  As the preponderance of the evidence is against 
the claim, the benefit-of-the-doubt standard of proof does not 
apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Left Hand Scar

The Veteran argues that a compensable rating is warranted for his 
left hand scar.

The criteria for rating scars under 38 C.F.R. § 4.118 were 
revised effective October 23, 2008.  Application of the new 
criteria is limited to claims filed on or after October 23, 2008.  
Here, the Veteran's claim was received in 2005.  Accordingly, the 
revised schedular rating criteria are not applicable in this case 
and those in effect prior to October 23, 2008, must be applied.

Under the criteria in effective before October 23, 2008, scars 
are rated under Diagnostic Codes 7800 to 7805.  Diagnostic Code 
7800 pertains to scars of the head, face, or neck, and is not 
applicable here.

Diagnostic Code 7801 provides a rating for a scar that is deep or 
that causes limited motion with a 10 percent rating assigned for 
a scar exceeding 6 square inches (39 sq. cm.) in area.

Diagnostic Code 7802 provides a rating for a scar that is 
superficial or does not cause limited motion with a 10 percent 
rating for a scar that covers 144 square inches (929 sq. cm.) or 
more.

Diagnostic Code 7803 provides a 10 percent rating for a 
superficial unstable scar.  An unstable scar is one where, for 
any reason, there is frequent loss of covering of skin over the 
scar.  A superficial scar is one not associated with underlying 
soft tissue damage.

Diagnostic Code 7804 provides a 10 percent rating for a 
superficial scar that is painful on examination.  38 C.F.R. § 
4.118.

Diagnostic Code 7805 provides that a scar may be rated on 
limitation of function of the affected part.

By way of background, the service treatment records show that in 
1985, a clinician noted a scar on the Veteran's left wrist 
"about one inch long."  The Veteran's service treatment records 
did not contain any findings consistent with an injury, casting 
of the left arm as he has recently claimed in statements, or 
surgery of the left hand or wrist.  In June 2003, the RO granted 
service connection for a left hand scar and assigned a 
noncompensable evaluation.  In a March 2005 decision, the Board 
denied the Veteran's claim for a compensable rating for a scar on 
the left hand.  The Veteran filed the current claim in November 
2005.  Additionally, by a rating decision in August 2006, the RO 
denied service connection for a left wrist disability, to include 
residuals of a left tendon repair, as secondary to the service-
connected left hand scar.  

On VA examination in July 2006, the Veteran complained of vague 
feelings of pain over the dorsum of the left wrist, along with a 
tingling sensation.  Reportedly his left wrist disability 
interfered with the performance of activities of daily living and 
the performance of his duties at work.  The examiner noted that 
the Veteran was right hand dominant.  The examiner noted a 4 cm 
scar on the left wrist over the radial dorsum.  Texture of the 
skin was normal.  There was no adherence to underlying tissue, 
instability, disfigurement of the hand, ulceration, depression, 
elevation, break down of the skin, underlying soft tissue damage, 
inflammation, edema, or keloid formation.  Skin pigmentation 
appeared normal.  There was no induration or inflexibility of the 
skin.  There was diminished sensation over the autogenous zone of 
the of the superficial radial nerve over the dorsum of the hand.  
Median ulnar radial function was intact the Veteran and the 
Veteran had intact tendon functioning.  There was no additional 
limitation of motion or function caused by the scar, and motion 
throughout the hand or wrist was unaffected by the scar, to 
include on repetitive movement.  

The evidence shows that the scar is superficial, nontender and 
stable without pain on examination or functional loss and does 
not cover an area of 144 sq. inches, and the criteria for a 
compensable rating under either Diagnostic Codes 7801, 7802, 
7803, 7804, or 7805 have not been met.

The preponderance of the evidence is against a compensable rating 
for a left hand and the benefit-of-the- doubt standard of proof 
does not apply.  38 U.S.C.A. § 5107(b); Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).

Extraschedular Ratings

As noted above, the Veteran claims that his back disability 
caused marked interference with employment as a letter carrier 
with the U.S. Post Office, until he was approved for disability 
retirement.  In support of his claim, the Veteran submitted 
several work records, to include approved work family/medical 
leave requests, from December 2005 to March 2006, 3 days in 
October 2005, January 2007, and January 2008.  Work records in 
2008, which documented a total of 128 hours of used leave without 
pay.  A January 2009 statement from the OPM to the Veteran that 
indicated that his application for disability retirement under 
the FERS was approved, and he had been found to be disabled from 
his position as a mail carrier due to back pain.  The Veteran has 
also claimed that his left hand scar interfered with employment 
and activities of daily living.

Although the Board is precluded by regulation from assigning an 
extraschedular rating in the first instance, the Board is not 
precluded from considering whether the case should be referred to 
the Director of VA's Compensation and Pension Service for 
consideration of an extraschedular rating.  The threshold factor 
for extraschedular consideration is a finding that the evidence 
presents such an exceptional disability picture that the 
available schedular ratings for that service-connected 
disabilities are inadequate.  This is accomplished by comparing 
the level of severity and symptomatology of the service-connected 
disability with the established criteria.  38 C.F.R. § 
3.321(b)(1).

If the criteria reasonably describe the Veteran's disability 
level and symptomatology, then the disability picture is 
contemplated by the Rating Schedule, and the assigned schedular 
evaluation is adequate.  Therefore, referral for an 
extraschedular rating is not required.  Thun v. Peake, 22 Vet. 
App. 111 (2008).

The Board notes that 38 C.F.R. § 4.1 specifically sets out that 
"[g]enerally, the degrees of disability specified are considered 
adequate to compensate for considerable loss of working time from 
exacerbations or illnesses proportionate to the severity of the 
several grades of disability."  Factors such as requiring 
periodic medical attention are clearly contemplated in the 
Schedule and provided for in the evaluation assigned.  Here, the 
rating criteria for the Veteran's low back and left hand scar 
disabilities reasonably describe the Veteran's disability level 
and symptomatology, and provide for higher ratings for additional 
or more severe symptoms, which have not been shown.  VA's General 
Counsel has noted "mere assertions or evidence that a disability 
interferes with employment" is not enough to warrant extra-
schedular consideration.  Rather, consideration of an extra-
schedular rating under 3.321(b)(1) is only warranted where there 
is evidence that the disability picture presented by the veteran 
would, in that average case, produce impairment of earning 
capacity beyond that reflected in the rating schedule or where 
evidence shows that the veteran's service-connected disability 
affects employability in ways not contemplated by the rating 
schedule.  See VA O.G.C. Prec. Op. No. 6-96, published at 61 Fed. 
Reg. 66749 (1996).  The Veteran has not shown that his lumbar 
spine disability or left hand scar has resulted in unusual 
disability or impairment that has rendered the criteria and/or 
degrees of disability contemplated in the Schedule impractical or 
inadequate at any time during the current appeal.  In this 
regard, there is no evidence that the left hand scar has caused 
unusual factors such as marked interference in employment or 
frequent hospitalizations.  Additionally, the evidence does not 
show that the Veteran's lumbar spine disorder results in frequent 
hospitalizations.  And while the evidence shows that the lumbar 
spine disability has interfered to some extent with his 
employment, and in pertinent part resulted in his disability 
retirement from federal employment, his back disability alone did 
not cause marked interference with employment.  In this regard, 
in a private treatment note in September 2005, the clinician 
reported an acute exacerbation of a chronic right shoulder and 
low back problem.  In a September 2006 statement, a VA clinician 
indicated that the Veteran was in need of a career change due to 
his back, asthma, right shoulder and diabetes disabilities.  It 
was noted that the Veteran enjoyed playing golf and tennis and 
was limited by his shoulder disability.  Furthermore, in 
statements after 2008, the Veteran has indicated that he is 
pursuing a master's degree and a career in teaching.  Therefore, 
the Board finds that the disability picture is contemplated by 
the Rating Schedule, and the assigned schedular ratings are 
adequate.  Consequently, referral for extraschedular 
consideration is not warranted under 38 C.F.R. § 3.321(b)(1).


ORDER

New and material evidence has been received to reopen the claim 
of service connection for a respiratory condition, to include 
asthma, sinus and allergic disorders, and the claim is reopened.  
To that extent only, the appeal is allowed.

A rating higher than 40 percent for degenerative changes of the 
lumbar spine is denied.  

A compensable evaluation for a left hand scar is denied.  


REMAND

Additional development is needed prior to further disposition of 
the claim.

The Veteran contends that he currently suffers from a respiratory 
condition incurred during service.

The Veteran's service treatment records showed treatment for 
sinus congestion in connection with influenza in January 1979.  
In August 1979, he was seen for sinus congestion with productive 
cough and rhinitis.  In September 1989, the Veteran reported 
taking medication for decongestion, along with a history of sinus 
problems.  In March 1990 the Veteran reported a medical history 
of sinus problems.  A November 1991 chest X-ray revealed a nodule 
in the right lower lobe compatible with an old granuloma.  

After service, VA and private treatment records starting in 2004 
documented a diagnosis and treatment for asthma, a history of 
allergic rhinitis and rhinorrhea, and treatment for nasal 
congestion, as well as upper respiratory infections.  

VA's duty to assist includes a duty to provide a medical 
examination or obtain a medical opinion where it is deemed 
necessary to make a decision on the claim.  38 U.S.C.A. § 
5103A(d); 38 C.F.R. § 3.159(c)(4); Robinette v. Brown, 8 Vet. 
App. 69 (1995).  To make an accurate assessment of the Veteran's 
entitlement to service connection for a respiratory disorder, it 
is necessary to have a medical opinion based upon a thorough 
review of the record that addresses the etiology of any 
respiratory condition that may be present.  

Given that the Veteran has raised the issue of entitlement to 
service connection for a respiratory condition, and if granted, 
this could result in eligibility for a TDIU, the Board finds that 
the claim for a TDIU is inextricably intertwined with the claim 
being remanded, and that the claim for a TDIU should be 
considered after a decision is rendered on the service connection 
claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) 
(issues are "inextricably intertwined" when a decision on one 
issue would have a "significant impact" on a Veteran's claim 
for the second issue).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination 
to determine the nature and etiology of any 
respiratory disability that may be present.  
The examiner should review the claims file 
and should note that review in the 
examination report.  Specifically the 
examiner should provide the following 
information:

a) The examiner should state whether any 
current respiratory disability is shown;

b)  For each respiratory disability shown, 
to include asthma, the examiner should 
state whether it is at least as likely as 
not (50 percent or greater probability) 
that the disability is related to the 
Veteran's service or to any treatment for 
respiratory symptoms in service.  The 
examiner must also consider the Veteran's 
statements regarding continuity of 
symptomatology.  Dalton v. Nicholson, 21 
Vet. App. 23 (2007).  

All opinions and conclusions expressed must 
be supported by a complete rationale in a 
report.

2.  Then, readjudicate the claims.  If any 
issue remains adverse to the Veteran, issue 
a supplemental statement of the case and 
allow the appropriate time for response. 
Thereafter, return the case to the Board.

The Veteran and his representative have the right to submit 
additional evidence and argument on the matters the Board has 
remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
M.W. KREINDLER
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


